PER CURIAM.
This is an appeal from a decree dismissing a suit to set aside a judgment. The plaintiff asserts that he has been denied due process of law because the decree of dismissal was entered without notice to him and he *384had no actual or constructive notice that the defendants had answered and had moved for a default against him.
The assertions now being made were not addressed to the trial court in a form that presented an issue for decision. The papers which the plaintiff filed in his efforts to reinstate his suit did not set forth the facts he alleged in his oral argument in this court. We cannot say, from the record made below, that the circuit court abused its discretion.
Affirmed.